Exhibit 10.1

CONTRACT OF SALE

 

THIS AGREEMENT (the "Agreement") is made effective as of the 30th day of
September 2014, by and among TELCOSOFTWARE.COM CORP., a Delaware corporation
("Seller") and .VAXSTAR LLC, a Delaware corporation ("Buyer").

 

WHEREAS, Seller owns certain assets operated on the Internet under the trade
name VoX Communications, including various web domains and wholesale customer
agreements, cloud-based Voice over Internet Protocol (or “VoIP”) software,
interconnection agreements, customers and other assets required to operate a
VoIP business (collectively, the "Business").

 

WHEREAS, NetCapital.com LLC purchased stock certificates numbered 2606 and 2607,
dated January 31, 2012, representing 46,673,207 and 250,000,000 shares,
respectively, of Valuesetters, Inc. (“VSTR”) and subsequently sold 271,673,207
shares of common stock of VSTR to Buyer (certificate number 2663) on June 23,
2013.

 

WHEREAS, Buyer is in possession of certificate number 2663 of VSTR and Buyer
desires to use 49,900,000 shares of VSTR to buy certain assets of the Seller
under the terms and conditions as hereinafter expressed.

 

NOW THEREFORE, for and in consideration of the mutual covenants as herein
contained and based on the foregoing, the parties hereto agree as follows:

 

I.                    The Total Consideration and Allocation. As used herein,
the term “Assets” shall mean and include (a) all the Business of Seller,
including the web domains of www.voxcorp.net, all the customer control panels
and all the private-labeled websites to wholesale customers, all the software
needed to operate the sites, all patents, trademarks, trade names, licensed
names, corporate names, intellectual property, software, customer lists, and any
and all goodwill associated therewith (collectively the "Intellectual
Property"), (b) all cash, accounts receivable, and other current assets of the
Business, and (c) 100% interest in and to all of the hard assets of seller not
listed above, including but not limited to any computer equipment, repair
equipment, spare parts printed material and other items, it being understood
that at such time such hard assets shall be substantially the same in quality as
they are on the date hereof (collectively the "Equipment"). The Assets are
recorded on the books of the Seller at a value of approximately Fifty Thousand
Dollars ($50,000), and the internal software development costs, which are not
listed as an asset on the Seller’s balance sheet, are approximately $1,838,000,
as noted in Exhibit C. Buyer shall purchase the Assets for an aggregate
consideration of Forty Million (40,000,000) shares of common stock, par value
$0.001, of VSTR (the “Common Stock”), plus Nine Million Nine Hundred Thousand
(9,900,000) additional shares of Common Stock if revenues in the second year
exceed One Million dollars ($1,000,000), plus the assumption of a limited number
of liabilities, including accrued payroll payable, any and all payroll related
liabilities, and the full amount of liabilities owed to the venders listed in
Exhibit A.

 

Buyer does not assume and Seller warrants that Buyer will not be responsible for
any liabilities of Seller except as specifically provided in this Agreement.

 

II. Bill of Sale. Attached hereto as Exhibit B is a Bill of Sale, which
transfers all of the Assets described in such Bill of Sale from Seller to Buyer.
Buyer recognizes that the source code used to run the VoIP platform and all the
programs associated with the VoIP operations, including, but not limited to
billing, provisioning, E911 calling, mobile VoIP, calling cards, video calling
and text messaging shall be jointly owed. Buyer also recognizes that Seller will
contract with Buyer so that Buyer’s employees can do work to support VoIP
products offered for sale by the Seller.

 

III. Agreements as to Closing Date. The parties intend that the "Closing Date"
as that term is used in this Agreement and the effective date of the transfer
and transactions contemplated by this Agreement shall be the date of this
Agreement.

 

 

 

IV. Representations and Warranties of Seller. Seller hereby represents and
warrants, jointly and severally, to Buyer as follows:

 

A. The Seller is an incorporated business in the state of Delaware.

 

B. This Agreement and all transactions contemplated hereby will not result in
any violation of any of the terms and provisions of any indenture or other
agreement to which Seller is a party or by which Seller may otherwise be bound,
or of any law, rule, license, regulation, judgment, order or decree governing or
affecting the operation of the Business of Seller.

 

C. All authorizations, approvals and consents necessary for execution and
delivery by Seller of this Agreement and for the consummation by Seller of the
transactions contemplated hereby have been given, which if not given would have
a materially adverse affect on Seller and/or the Business.

 

D. All personnel associated with the Seller have agreed to supply their services
to the Buyer and will be available as employees of the Buyer to continue the
Business under the same terms and conditions on which they are currently
employed. Seller agrees to retain all appropriate personnel to ensure a smooth
and orderly transition of the Business from Seller to Buyer. Buyer agrees to
hire all employees of the Seller and to begin processing the payroll under its
own federal tax identification number.

 

E. Seller has, and there shall vest in Buyer, good, indefeasible and marketable
title to the Assets free and clear of all debts, claims, liens, encumbrances,
charges, equities, restrictions, or any other imperfections of title whatsoever
except for existing liens placed on the Assets by the equipment lenders, which
Buyer consents to.

 

F. This Agreement and the other agreements contemplated hereby are legal, valid
and binding obligations of the Seller enforceable against it in accordance with
their respective terms.

 

G. As of the Closing Date, all tangible Assets listed on Exhibit “B,” the Bill
of Sale, are in reasonable working condition given their age, appearance and
prior use. Buyer understands that the Seller is not a merchant of any of the
Assets and that the Assets are used goods and many of the Assets are intangible.

 

H. There are no actions, suits, audits, proceedings, judgments or investigations
pending or to the knowledge of Seller, threatened against or affecting Seller or
the Seller's Assets to be transferred.

 

I. No representation or warranty made by Seller in this Agreement, and no
statement contained in any exhibit hereto furnished by the Seller or in any
certificate or other instrument to be furnished by Seller in connection with
this Agreement, or the transactions contemplated hereby, on or before the
Closing Date, contains or will contain any untrue statement of a material fact,
or omits or will omit to state all material facts which are necessary in order
to make the statements contained therein not misleading.

 

J.                    Seller’s Assets are in substantial compliance, provided
that no lack of compliance has or will have any materially adverse effect, in
respect of Seller's operations, equipment, other property, practices and all
other aspects of its Business, with all laws, ordinances, regulations, orders,
judgments, rules and decrees of all governmental authorities, including but not
limited to those relating to zoning, solid waste management, protection of the
environment, and occupational safety and health, which have any application to
the operations of Seller, and Seller has obtained and possesses all permits and
licenses necessary for it to conduct its Business as heretofore conducted.

 

V. Representations and Warranties of Buyer. The Buyer hereby represents and
warrants to Seller as follows:

 

 

 

A. The Buyer is a corporation, duly organized and validly existing under the
laws of the State of Delaware.

 

B. This Agreement and all transactions contemplated hereby will not result in
any violation of any of the terms and provisions of any indenture, or other
agreement to which Buyer is a party or to which Buyer may otherwise be bound, or
of any law, rule, license, regulation, judgment, order or decree governing or
affecting Buyer.

 

C. All authorizations, approvals and consents necessary for the execution and
delivery by Buyer of this Agreement and for the consummation by Buyer of the
transactions contemplated hereby have been given, which if not given would have
a materially adverse affect on Seller and/or Buyer.

 

D. Buyer is satisfied with its diligence regarding the physical and intangible
assets of Seller and is satisfied with such due diligence procedures considering
all relevant information including the age, prior use and appearance of the
physical assets of Seller to be transferred to Buyer. Notwithstanding anything
in this paragraph to the contrary, Buyer does not release Seller from any of
Seller's representations and warranties by reason of Buyer's due diligence.

 

E.                   Buyer understands and agrees that Seller has made no
representations or warranties regarding future profitability of the Business,
general business prospects for the Business, retention of customers, supply
sources, business prospects in general or general economic conditions relative
to the Business.

 

F. There are no actions, suits, audits, proceedings, judgments or investigations
pending or to the knowledge of Buyer, threatened against or affecting Buyer.



VI. Prorations. In the event that the parties hereto have not prorated all
costs, expenses, and other items necessary at or before the Closing Date, the
parties hereto agree that all costs, expenses and other liability items shall be
prorated to the Closing Date with Seller being responsible for any and all
costs, expenses or other liability items up including the Closing Date and Buyer
being responsible for all costs, expenses and other items from and after the
Closing Date into the future, except as otherwise specifically provided for in
this Agreement to the contrary. The parties have agreed to prorate all items not
handled at or before the Closing Date in accordance with the foregoing
statements outside of closing. The Seller sells all bank accounts, PayPal
accounts and merchant credit card processing accounts, and will allow Buyer to
use such bank accounts, including the account at JP Morgan Chase, which is used
by Seller to collect credit card payments from Authorize.net and PayPal. Seller
permits Buyer to change the name and tax identification number of such account
to that of the Buyer’s.

 

VII. Taxes. Each party also agrees that Seller will remain responsible for any
type of taxes or special governmental assessments accruing regarding the
Business up to the Closing Date and that the Buyer will be responsible for such
taxes after the Closing Date, except that the Buyer agrees to make payments for
prior tax liabilities with the Universal Services Fund (“USF”) and will continue
to make such payments, so long as the Seller allows the Buyer to use its filer
number, website logins and other identities with the USF and that the Buyer
desires to do so and is capable of doing so.

 

VIII. Nature and Survival of Representations, Etc. All statements contained in
any certificates or other instrument delivered on behalf of any party hereto in
connection with this Agreement, or in connection with the transactions
contemplated herein shall be deemed representations and warranties by such
party. All representations, warranties, agreements and covenants in this
Agreement shall be deemed restated as of, and shall survive the Closing Date.

 

IX. Brokerage Commission. Seller and Buyer acknowledges that there is no broker
or other third party to which a commission is due for help in negotiating and
procuring the Buyer as is set forth in this Agreement.

 

 

 

X. Notices. All notices, consents, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given or
delivered, if delivered personally or mailed by registered, overnight or
certified mail, return receipt requested, with the first class postage prepaid
as follows:

 

TO BUYER:

Vaxstar LLC

Box 277 Hingham Ma 02043

 

TO SELLER:

 

TelcoSoftware.com Corp.

430 North Street

White Plains, NY 10605

 

Any change in the above addresses shall be deemed effective if made in
accordance with this article.

 

XI. Modification. This Agreement shall not be modified or amended except by
instrument in writing signed by or on behalf of the parties hereto.

 

XII. Law to Govern. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York. The choice of law
provision of this Agreement shall be applied with no effect given to the
principles of conflicts of law, and without regard to the Choice of Law rules of
the State of New York.

 

XIII. Assignment. This Agreement may not be assigned by any party without the
written consent of the other parties. Nothing in this Agreement is intended to
confer upon any person, other than the parties hereto and their successors, any
rights or remedies under or by reason of this Agreement. All assignments or
attempted assignments shall be deemed valid only if in writing.

 

XIV. Exhibits. All Exhibits to this Agreement shall be deemed to be part of this
Agreement and are hereby intended to be incorporated herein by reference as if
set out verbatim.

 

XV. Entire Agreement. This instrument, including all exhibits attached hereto,
contains the entire agreement of the parties. Any and all prior agreements,
written or oral are hereby superseded by this Agreement.

 

XVI. Attorney's Fees. Should any party deem it necessary to obtain the services
of legal counsel to assist with respect to any dispute arising between the
parties concerning this Agreement, or with respect to the resolution of any
dispute pursuant to this Agreement, then the prevailing party shall be entitled
to reimbursement for any such reasonable attorney's fees, costs and expenses.

 

XVII. Headings. The article paragraph headings of this Agreement are for
administrative convenience only and shall not be construed in interpreting this
Agreement.

 

XVIII. Further Assurances. The parties to this Agreement agree that they will do
any and all things reasonably necessary after the date of this Agreement in
order to effectuate all the terms and conditions of this Agreement. Each party
agrees to cooperate with the other including but not limited to signing any and
all documents necessary in order to pass title to the Assets and effectuate the
other terms and conditions of this Agreement.

 

XIX. Assumed Name. The parties to this Agreement acknowledge and agree that the
trade name “VoX Communications” to be transferred as one of the Assets to be
sold/purchased pursuant to the terms of this Agreement.

 

 

 

XXI. Remedies Not Exclusive. The remedies provided for in this Agreement are not
exclusive of any other remedy available to any party, that is, they are not in
lieu of, but are in addition to any other remedy available to any party at law
or in equity.

 

XXII. Binding Nature. This Agreement shall be binding on and shall inure to the
benefit of the heirs, executors, administrators, successors, and assigns of the
parties hereto, that nothing contained in this paragraph shall be construed as a
consent to any assignment of this Agreement or the duties and obligations under
this Agreement by either Buyer or Seller.

 

XXIII. Invalidity or Unenforceable Nature. In the event that any provision or
part thereof is deemed to be invalid, illegal or unenforceable for any reason,
then the parties to this Agreement hereby mutually acknowledge and agree that it
is their intention to have any such invalid, illegal or unenforceable provision
or part thereof be deleted from this Agreement as if it had never been included
in this Agreement, so that the remainder of this Agreement is valid, binding and
enforceable in accordance with its terms.

 

XXIV. Settlement of Disputes. The following agreements are made with respect to
the settlement of disputes arising under the terms and conditions of this
Agreement:

 

A.                  If a dispute arises out of or relates to this Agreement,
including to mean any of its Exhibits, or the breach or default of this
Agreement, the parties shall first, in good faith, attempt to negotiate a
settlement of that dispute, breach or default.

 

B. If the dispute, breach or default cannot be settled through negotiation, the
parties agree and shall proceed to binding arbitration through the American
Arbitration Association in accordance with its Commercial Arbitration Rules
under the Federal Arbitration Act, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

C. Any provisional remedy (including injunctive relief), which a party to this
Agreement may want to elect, shall be available notwithstanding the provisions
relating to arbitration of disputes. Any party may seek such provisional remedy
from the appropriate court of law pending arbitration, and such proceeding in
which the provisional remedy was sought will then be stayed pending the final
award of the arbitration.

 

D.                  The expenses of arbitration conducted pursuant to this
paragraph shall be born by the parties in such proportions as the arbitrator(s)
shall decide.

 

XXV. Selling Restrictions. Seller agrees that it cannot sell more than 35% of
the average monthly trading volume of the Common Stock in any 30 day period
without the written permission of Valuesetters, Inc. Seller also agrees to give
Buyer a right of first refusal and 10 days notice before any stock is sold.
Buyer shall be able to purchase any portion of the Common Stock, directly from
the Seller, at a price that is equal to the average closing market price for the
30 days prior to the sale of the Common Stock if Buyer exercises its right of
first refusal.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

TelcoSoftware.com Corp.

By: Paul H. Riss, CEO

 

/s/ Paul H. Riss

 

 

Vaxstar LLC

By: Mark Richards, CEO



/s/ Mark Richards